UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6925


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DERRICK DONNELL MABRY, a/k/a Mayberry,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James C. Dever III,
Chief District Judge. (5:12-cr-00275-D-1; 5:15-cv-00578-D)


Submitted:   December 8, 2016             Decided:    December 20, 2016


Before NIEMEYER   and   KING,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Derrick Donnell Mabry, Appellant Pro Se. Eric David Goulian,
Seth Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Patrick
Benton Weede, Special Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Donnell Mabry seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion and

his 18 U.S.C. § 3582(c)(2) (2012) motion.                         After a review of the

record, we dismiss in part and affirm in part.

       Regarding his § 2255 motion, this portion of the order is

not    appealable       unless    a    circuit          justice    or    judge       issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate      of      appealability        will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies       this    standard      by

demonstrating         that     reasonable         jurists     would       find       that    the

district       court’s      assessment    of       the    constitutional            claims    is

debatable      or     wrong.      Slack   v.       McDaniel,       529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion     states      a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Mabry has not made the requisite showing.                         Accordingly, we deny



                                              2
a certificate of appealability and dismiss the appeal of the

denial of Mabry’s § 2255 motion.

     Turning to Mabry’s § 3582(c)(2) motion, we conclude that

the district court did not abuse its discretion in denying the

motion.     Accordingly, we affirm for the reasons stated by the

district court.      United States v. Mabry, No. 5:12-cr-00275-D-1

(E.D.N.C.    June   28,   2016).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                    DISMISSED IN PART;
                                                      AFFIRMED IN PART




                                   3